


116 HR 8035 IH: Protecting Jobs and Wages from Regulations Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8035
IN THE HOUSE OF REPRESENTATIVES

August 14, 2020
Mr. Burchett introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To reform the process by which Federal agencies analyze and formulate new regulations and guidance documents, to clarify the nature of judicial review of agency interpretations, to ensure complete analysis of potential impacts on small entities of rules, and for other purposes.


1.Short titleThis Act may be cited as the Protecting Jobs and Wages from Regulations Act of 2020. 2.DefinitionsSection 551 of title 5, United States Code, is amended—
(1)in paragraph (13), by striking and at the end; (2)in paragraph (14), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (15)negative-impact on jobs and wages rule means any rule that the agency that made the rule or the Administrator of the Office of Information and Regulatory Affairs determines is likely to—
(A)in one or more sectors of the economy that has a 6-digit code under the North American Industry Classification System, reduce employment not related to new regulatory compliance by 1 percent or more annually during the 1-year, 5-year, or 10-year period after implementation; (B)in one or more sectors of the economy that has a 6-digit code under the North American Industry Classification System, reduce average weekly wages for employment not related to new regulatory compliance by 1 percent or more annually during the 1-year, 5-year, or 10-year period after implementation;
(C)in any industry area (as such term is defined in the Current Population Survey conducted by the Bureau of Labor Statistics) in which the most recent annual unemployment rate for the industry area is greater than 5 percent, as determined by the Bureau of Labor Statistics in the Current Population Survey, reduce employment not related to new regulatory compliance during the first year after implementation; or (D)in any industry area in which the Bureau of Labor Statistics projects in the Occupational Employment Statistics program that the employment level will decrease by 1 percent or more, further reduce employment not related to new regulatory compliance during the first year after implementation..
3.Rule making
(a)Section 553(a) of title 5, United States Code, is amended by striking (a) This section applies and inserting (a) Applicability.—This section applies. (b)Section 553 of title 5, United States Code, is amended by striking subsection (b) and inserting the following:

(b)Rule making considerationsIn a rule making, an agency shall make all preliminary and final factual determinations based on evidence and consider, in addition to other applicable considerations, the following: (1)The legal authority under which a rule may be proposed, including whether a rule making is required by statute, and if so, whether by a specific date, or whether the agency has discretion to commence a rule making.
(2)Other statutory considerations applicable to whether the agency can or should propose a rule or undertake other agency action. (3)The specific nature and significance of the problem the agency may address with a rule (including the degree and nature of risks the problem poses and the priority of addressing those risks compared to other matters or activities within the agency’s jurisdiction), whether the problem warrants new agency action, and the countervailing risks that may be posed by alternatives for new agency action.
(4)Whether existing rules have created or contributed to the problem the agency may address with a rule and whether those rules could be amended or rescinded to address the problem in whole or part. (5)Any reasonable alternatives for a new rule or other response identified by the agency or interested persons, including not only responses that mandate particular conduct or manners of compliance, but also—
(A)the alternative of no Federal response; (B)amending or rescinding existing rules;
(C)potential regional, State, local, or tribal regulatory action or other responses that could be taken in lieu of agency action; and (D)potential responses that—
(i)specify performance objectives rather than conduct or manners of compliance; (ii)establish economic incentives to encourage desired behavior;
(iii)provide information upon which choices can be made by the public; or (iv)incorporate other innovative alternatives rather than agency actions that specify conduct or manners of compliance.
(6)Notwithstanding any other provision of law— (A)the potential costs and benefits associated with potential alternative rules and other responses considered under section 553(b)(5), including direct, indirect, and cumulative costs and benefits and estimated impacts on jobs (including an estimate of the net gain or loss in domestic jobs), wages, economic growth, innovation, economic competitiveness, and impacts on low income populations;
(B)means to increase the cost-effectiveness of any Federal response; and (C)incentives for innovation, consistency, predictability, lower costs of enforcement and compliance (to government entities, regulated entities, and the public), and flexibility..

